DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: sSee MPEP 37 C.F.R. 1.84(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
L. 
Line 6 recites “two ends” which is suggested to be changed to --two ends;-- for clarity.
Line 7 recites “the textile to” which is suggested to be changed to --the textile and adapted to-- to avoid claiming the human body.
Line 8 recites “the skin” which is suggested to be changed to --skin-- to provide antecedent basis.
Line 10 recites “forear” which is suggested to be changed to --forearm.-- to avoid typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of a "hook and loop fastening system" to attach the two ends, as recited in lines 5-6 of claim 1. 
The limitation of “a buckle system” to attach the two ends, as recited in lines 5-6 of claim 1.
The limitation of “other mechanism to attach the two ends”, as recited in line 6 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1, lines 1-2 recite “Ex-UE-2 Two Whites ERBAI” which is unclear as the term contains multiple acronyms, the definition of said acronyms not being recited in the specification nor claims. As best understood, Ex-UE appears to mean “extremities of the upper extremities 2” within acupuncture art. If the term “Ex-UE” is intended to mean “extremities of the upper extremities”, then the term is suggested to be changed to --Upper Extremities 2-- for clarity. The term “ERBAI” appears to be a Pinyin Name, with the English translation being “Two Whites”. Therefore, it is unclear if the limitation intends to recite the acupressure point of “Two Whites” multiple times. Line 6 recites the term “other mechanism” which is considered vague and indefinite. Lines 8-9 recite the term “magnetic stimulation” and it appears a structure, to provide the magnetic stimulation, is missing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bio Heath Band (KR 200338911 Y1).
Regarding claim 1, in figures 1-3 Bio Heath Band discloses a hemorrhoid mitigation device 1 for stimulation of the “Ex-UE-2 Two Whites ERBAI” acupressure points (the device 1 includes a plurality of silicone rubber embossing protrusions 2 which contact acupressure points along the forearm of the user, see page 2 lines 2-6 and lines 34-39; the user positioning the device 1 so that the embossing protrusions 2 contact the Ex-UE-2 Two whites acupressure points) comprising: a textile surface (inner shell 11 and outer shell 12) configured to wrap around a human forearm (the device 1 includes a textile surface 11/12 made of elastic fiber yarn sweat-absorbing fiber yarn and breathable fiber yarn material and is wrappeable around the arm of the user to contact the forearm of the user, see page 2 lines 29-33), that is continuous (the device’s 1 textile surface 11/12 is shown to be a continuous band surrounding the forearm of the user, see fig. 1 and page 2 lines 27-33); two raised contact buttons (embossing protrusions 2; the device 1 includes multiple raised contact buttons 2 and two of the raised contact buttons 2 of the multiple raised contact buttons 2 are positionable on acupressure points along the forearm, see figs. 1-3 and page 2 lines 2-6 and lines 34-39) disposed in a portion of the textile (interior portion of textile surface 11/12, see fig. 3) to contact the skin providing physical stimulation of the “Ex-UE-2 Two Whites ERBAI” acupressure points on a human forearm (the two raised contact buttons 2 contact acupressure points along the forearm of the user, see figs. 1 and 3 and page 2 lines 2-6 and lines 34-39; Bio Heath Band discloses all of the claimed structure and, therefore, the device 1 is positionable such that the user positions the device 1 so that the two raised contact points 2 contact the Ex-UE-2 Two whites acupressure points).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bruckner et al. (5,695,520 A), Hyson (2003/0139698 A1), Milkowski (2017/0135899 A1), Darna (10,238,575 B2) are cited to show acupressure devices.
Kelly (4,308,861 A) is cited to show a fastener arrangement.
Gyawali ("Erbai EX-UE2: Location, Function, Indication", 28 September 2018) is cited to show the Two whites acupressure points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785